Exhibit 10.1

Execution Copy

PENN VIRGINIA CORPORATION

EXECUTIVE CHANGE OF CONTROL SEVERANCE AGREEMENT

This Executive Change of Control Severance Agreement (“Agreement”) between Penn
Virginia Corporation, a Virginia corporation (the “Company”), and A. James
Dearlove (“Executive”) is made and entered into effective as of February 28,
2006 (the “Effective Date”).

WHEREAS, Executive is a key executive of the Company; and

WHEREAS, it is in the best interest of the Company and its shareholders if the
key executives can approach material business development decisions objectively
and without concern for their personal situation; and

WHEREAS, the Company recognizes that the possibility of a Change of Control (as
defined below) of the Company may result in the early departure of key
executives to the detriment of the Company and its shareholders; and

WHEREAS, Executive and the Company are currently parties to a Change of Control
Severance Agreement dated as of May 7, 2002 (the “Original Agreement”); and

WHEREAS, the parties desire to terminate the Original Agreement; and

WHEREAS, the Board of Directors of the Company (the “Board”) has authorized and
directed the Company to enter into this Agreement in order to continue to help
retain and motivate key management and to continue to help ensure continuity of
key management;

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Executive agree as follows:

 

  1. Termination of Original Agreement.

The Original Agreement is hereby terminated and shall have no further force or
effect.

 

  2. Term of Agreement.

 

  A. The term of this Agreement (the “Term”) shall commence on the Effective
Date and shall continue in effect through the second anniversary of the
Effective Date; provided, however, commencing on the first day following the
Effective Date and on each day thereafter, the Term of this Agreement shall
automatically be extended for one additional day unless the Company shall give
written notice to Executive that the Term shall cease to be so extended in which
event this Agreement shall terminate on the second anniversary of the date such
notice is given.

 

  B.

Notwithstanding anything in this Agreement to the contrary, if a Change of
Control occurs during the Term of this Agreement, the Term shall



--------------------------------------------------------------------------------

 

automatically be extended until, and shall terminate on, the 24-month
anniversary of the date of the Change of Control.

 

  C. Termination of this Agreement shall not alter or impair any rights of
Executive arising hereunder on or before such termination.

 

  3. Certain Definitions.

 

  A. “Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

 

  B. “Bonus” shall mean an amount equal to the highest annual cash bonus paid or
payable to Executive by the Company during the two-year period prior to
Executive’s termination of employment.

 

  C. “Cause” shall mean (i) the willful and continued failure by Executive to
substantially perform Executive’s duties with the Company or any Affiliate
(other than any such failure resulting from Executive’s incapacity due to
physical or mental illness), (ii) Executive is convicted of a felony,
(iii) Executive willfully engages in gross misconduct materially and
demonstrably injurious to the Company or any Affiliate, or (iv) Executive
commits one or more significant acts of dishonesty as regards the Company or any
Affiliate. For purposes of clause (i) of this definition, no act, or failure to
act, on Executive’s part shall be deemed “willful” unless done, or omitted to be
done, by Executive not in good faith and without reasonable belief that
Executive’s act, or failure to act, was in the best interest of the Company. In
the case of clauses (i), (iii) and (iv) above, the determination of whether
Cause exists shall only be made by a resolution duly adopted by the affirmative
vote of not less than two-thirds of the entire membership of the Board at a
meeting of the Board that was called for the purpose of considering such
termination (after reasonable notice to Executive and an opportunity for
Executive, together with Executive’s counsel, to be heard before the Board and,
if possible, to cure the breach that was the alleged basis for Cause) finding
that, in the good faith opinion of the Board, Executive was guilty of conduct
constituting Cause and specifying the particulars thereof in detail.

 

  D. “Change of Control” shall mean the occurrence of any of the following:

 

  (i)

any Person or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) other than a
trustee or other fiduciary holding

 

2



--------------------------------------------------------------------------------

 

securities under an employee benefit plan of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding voting securities;

 

  (ii) during any period of two consecutive years (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in clause (i), (iii) or (v) of this Change of Control
definition and excluding any individual whose initial assumption of office
occurs as a result of either (a) an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act), or (b) an actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board) whose election by the
Board or nomination for election by the Company’s shareholders was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute at
least a majority thereof;

 

  (iii) the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 75% of the combined
voting power of the voting securities of the Company (or such surviving entity
or parent entity, as the case may be) outstanding immediately after such merger
or consolidation;

 

  (iv) the shareholders of the Company approve a plan of complete liquidation of
the Company; or

 

  (v) the sale or disposition by the Company of all or substantially all of the
assets of the Company, it being acknowledged for purposes of clarity that the
sale or disposition by the Company of all or substantially all of its interest
in Penn Virginia Resource GP, LLC or Penn Virginia Resource Partners, L.P. (the
“Partnership”) does not constitute a sale or disposition of all or substantially
all of the assets of the Company.

 

3



--------------------------------------------------------------------------------

  E. “Good Reason” shall mean:

 

  (i) a reduction in Executive’s authority, duties, titles, status or
responsibilities from those in effect immediately prior to the Change of Control
or the assignment to Executive of duties or responsibilities inconsistent in any
respect from those of Executive in effect immediately prior to the Change of
Control, but excluding any action or omission by the Company that is isolated,
insubstantial and inadvertent and which was not taken in bad faith by the
Company and is remedied by the Company promptly after receipt of notice thereof
given by Executive;

 

  (ii) any reduction in Executive’s annual rate of base salary or any failure by
the Company to continue in effect any material incentive compensation plan or
arrangement (unless replacement plans providing Executive with substantially
similar benefits are adopted) or the taking of any action by the Company that
would adversely affect Executive’s participation in any such plan or arrangement
or reduce Executive’s incentive compensation opportunities under such plan or
arrangement, as the case may be;

 

  (iii) the Company fails to obtain a written agreement from any successor or
assigns of the Company to assume and perform this Agreement as provided in
Section 8 hereof; or

 

  (iv) the relocation by more than 100 miles of the Company’s offices at which
the Executive is based immediately prior to the Change of Control or the Company
requires Executive, without Executive’s written consent, to be based at any
office other than the Company’s office at which the Executive was based prior to
the Change in Control if the new office location is more than 50 miles away from
the original office location.

Unless Executive terminates his employment on or within 90 days following an act
or omission to act by the Company constituting a Good Reason hereunder,
Executive’s continued employment after such 90th day shall constitute
Executive’s consent to, and a waiver of Executive’s rights with respect to, such
act or failure to act. Executive’s right to terminate Executive’s employment for
Good Reason shall not be affected by Executive’s incapacity due to physical or
mental illness. Executive’s determination that an act or failure to act
constitutes Good Reason shall be presumed to be valid unless such determination
is deemed by an arbitrator to be unreasonable and not to have been made in good
faith by Executive.

 

  F. “Person” shall mean an individual or a corporation, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

 

4



--------------------------------------------------------------------------------

  G. “Protected Period” shall mean the 24-month period beginning on the
effective date of a Change of Control.

 

  H. “Termination Base Salary” shall mean that amount equal to Executive’s
annual base salary with the Company at the rate in effect immediately prior to
the Change of Control or, if a greater amount, Executive’s annual base salary at
the rate in effect at any time thereafter.

 

  4. Change of Control Severance Benefits.

If (a) Executive terminates his employment with the Company during the Protected
Period for a Good Reason event or (b) the Company terminates Executive’s
employment during the Protected Period other than (i) for Cause or (ii) due to
Executive’s inability to perform the primary duties of his position for at least
180 consecutive days due to a physical or mental impairment, Executive shall
receive the following compensation and benefits from the Company subject to the
execution (and non-revocation within eight days thereafter) and delivery to the
Company of a release, substantially in the form attached as Exhibit A hereto,
with such changes as the Company reasonably determines must be made to comply
with applicable law at the time of such execution (the “Release”):

 

  A. The Company shall, at the time provided in Section 4H, pay to Executive in
a lump sum, in cash, an amount equal to three times the sum of Executive’s
(i) Termination Base Salary and (ii) Bonus; provided, however, that, if any
payment to be made, or benefit to be provided, to or on behalf of Executive
pursuant to this Agreement (“Payments”) results in Executive being subject to
the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”) (or any successor or similar provision) (“Excise Tax”), the
amount payable to Executive under this Section 4A shall be reduced so that the
Payments do not result in Executive being subject to the Excise Tax. One or more
determinations as to (a) whether any of the Payments will be subject to the
Excise Tax and (b) the amount of the Excise Tax imposed thereon, shall be made
by the Company in consultation with such accounting and tax professionals as the
Company considers necessary (with all costs related thereto paid by the
Company). For purposes of determining whether any of the Payments will be
subject to the Excise Tax, (i) all of the Payments shall be treated as
“parachute payments” (within the meaning of section 280G of the Code) unless and
to the extent that in the written advice of an independent accountant selected
(and paid for) by the Company and reasonably acceptable to Executive (the
“Accountant”), certain Payments should not constitute parachute payments, and
(ii) all “excess parachute payments” (within the meaning of section 280G of the
Code) shall be treated as subject to the Excise Tax unless and only to the
extent that the Accountant advises the Company that such excess parachute
payments are not subject to the Excise Tax.

 

5



--------------------------------------------------------------------------------

  B. Except to the extent any restricted shares of or options for Company stock,
or any restricted or phantom unit awards with respect to common units of the
Partnership, have already vested or become exercisable, as the case may be,
under the Company’s Second Amended and Restated 1999 Employee Stock Incentive
Plan (the “Plan”) or the Second Amended and Restated Penn Virginia Resource GP,
LLC Long-Term Incentive Plan (the “LTIP”), or under any successor or other
similar plan, as of the date of Executive’s termination of employment (i) all
restricted shares of Company stock and all restricted and phantom unit awards
with respect to common units of the Partnership of Executive shall become 100%
vested and all restrictions thereon shall lapse and the Company and the
Partnership shall promptly deliver to Executive unrestricted shares of Company
stock and Partnership common units and (ii) each outstanding Company stock
option and Partnership unit option of Executive shall become 100% exercisable
and shall, notwithstanding anything stated to the contrary in the Plan, the
LTIP, any successor or other similar plan or any option agreement related
thereto, remain exercisable for the remainder of such option’s term or three
years, whichever is less.

 

  C. The Company shall pay to Executive, at the time provided in Section 4H,
that amount equal to three times the product of (x) the total medical and dental
insurance premiums paid or payable by the Company with respect to Employee and
Employee’s eligible family members during the month in which Employee’s
employment terminates times (y) 12.

 

  D. For the 24-month period beginning on the date on which Executive’s
employment terminates, or until Executive begins other full-time employment with
a new employer, whichever occurs first, Executive shall be entitled to receive
outplacement services, paid by the Company, with a nationally prominent
executive outplacement service firm selected by the Company and reasonably
acceptable to Executive.

 

  E. Within one week following the eighth day after the execution (without
revocation) of the Release, the Company shall provide to Executive a release
substantially in the form attached hereto as Exhibit B, with such changes as the
Company reasonably determines must be made to comply with applicable law. If the
Company does not provide the release required pursuant to this subsection E, the
Release shall be null, void and without effect, and Executive shall still
receive all of the payments and benefits described in subsections A through D
above.

 

  F.

If Executive’s employment with the Company terminates prior to, but within six
months of, the date on which a Change of Control occurs, and it is reasonably
demonstrated by Executive that such termination of employment was (i) by the
Company in connection with or in anticipation of the Change of Control or
(ii) by Executive under circumstances which would have constituted Good Reason
if the circumstances arose on or after

 

6



--------------------------------------------------------------------------------

 

the Change of Control, then for all purposes of this Agreement the Change of
Control shall be deemed to have occurred, and the Protected Period shall be
deemed to have commenced, on the date immediately prior to the date of such
termination of Executive’s employment; provided, however, that the amount of
payments and benefits that Executive is entitled to receive hereunder as a
result of such Change of Control shall be reduced by the amount of all other
severance payments and benefits previously received by Executive in connection
with such termination.

 

  G. The Company may withhold from any amounts or benefits payable under this
Agreement all such amounts as it shall be required to withhold pursuant to any
applicable law or regulation.

 

  H. Payment of the amounts described in subsections A through C above shall be
made immediately after the end of the revocation period for the Release
(provided that the Release has not been revoked) or, if required by section 409A
of the Code, no payments described in subsections A through D above shall be
made until six months after the date of Executive’s separation from service with
the Company. If Executive dies during such six-month period, such payments shall
be paid to the personal representative of Executive’s estate as soon as
practicable, but not later than 60 days, after the date of Executive’s death. If
payment is delayed pursuant to section 409A of the Code, the accumulated amounts
withheld on account of section 409A of the Code shall be paid on the first
business day after the end of the six-month period. Payments under this
Agreement shall be made by mail to the last address provided for notices to
Executive pursuant to Section 10 of this Agreement. Any payment not timely made
by the Company under this Agreement shall bear interest at 18% per annum or, if
less, at the highest nonusurious rate permitted by applicable law.

 

  5. Restrictive Covenants.

 

  A.

Confidential Information. Executive recognizes and acknowledges that, by reason
of his employment by and service to the Company, he has had and will continue to
have access to confidential information of the Company and its affiliates,
including, without limitation, analyses, interpretations, compilations, reports,
reservoir data, geologic and geophysical data, maps, models, financial data,
environmental data, information and knowledge pertaining to products and
services offered, plans, trade secrets, proprietary information, customer lists,
and relationships between the Company and its Affiliates and distributors,
customers, suppliers and others who have business dealings with the Company and
its Affiliates (“Confidential Information”). Executive acknowledges that such
Confidential Information is a valuable and unique asset and covenants that he
will not, either during or after his employment by the Company, disclose any
such Confidential Information to any

 

7



--------------------------------------------------------------------------------

 

Person for any reason whatsoever without the prior written consent of the Board,
unless such information is in the public domain through no fault of Executive or
except as may be required by law.

 

  B. Non-Solicitation. Executive shall not, directly or indirectly, during his
employment by the Company and for a period of two years thereafter, (i) solicit
or divert business from, or attempt to convert any account or customer of the
Company or any of its Affiliates, whether existing at the date hereof or
acquired during Executive’s employment.

 

  6. Equitable Relief.

 

  A. Executive acknowledges that the restrictions contained in Section 5 hereof
are reasonable and necessary to protect the legitimate interests of the Company
and its Affiliates, that the Company would not have entered into this Agreement
in the absence of such restrictions, and that any violation of any provision of
those Sections will result in irreparable injury to the Company. Executive
further represents and acknowledges that (i) he has been advised by the Company
to consult his own legal counsel in respect of this Agreement, and (ii) that he
has had full opportunity, prior to execution of this Agreement, to review
thoroughly this Agreement with his counsel.

 

  B. Executive agrees that the Company or any Affiliate shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages or posting a bond, as well as to an equitable accounting of all
earnings, profits and other benefits arising from any violation of Section 5
hereof, which rights shall be cumulative and in addition to any other rights or
remedies to which the Company or any Affiliate may be entitled. In the event
that any of the provisions of Section 5 hereof should ever be adjudicated to
exceed the limitations permitted by applicable law in any jurisdiction, then
such provisions shall be deemed reformed in such jurisdiction to the maximum
limitations permitted by applicable law.

 

  C.

Executive irrevocably and unconditionally (i) agrees that any suit, action or
other legal proceeding arising out of Section 5 hereof, including without
limitation, any action commenced by the Company or any Affiliate for preliminary
and permanent injunctive relief or other equitable relief, may be brought in the
United States District Court for the Eastern District of Pennsylvania, or if
such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in Philadelphia, Pennsylvania, (ii) consents to
the non-exclusive jurisdiction of any such court in any such suit, action or
proceeding, and (iii) waives any objection which Executive may have to the
laying of venue of any such suit, action or proceeding in any such court.
Executive also irrevocably and unconditionally consents to the service of any
process, pleadings, notices

 

8



--------------------------------------------------------------------------------

 

or other papers in a manner permitted by the notice provisions of Section 10
hereof. In the event of a lawsuit by either party to enforce the provisions of
Section 5 of this Agreement, the prevailing party shall be entitled to recover
reasonable costs, expenses and attorney’s fees from the other party.

 

  D. Executive agrees that he will provide, and that the Company may similarly
provide, a copy of Section 5 hereof to any business or enterprise (i) which he
may directly or indirectly own, manage, operate, finance, join, control or
participate in the ownership, management, operation, financing or control of, or
(ii) with which he may be connected as an officer, director, employee, partner,
principal, agent, representative, consultant or otherwise, or in connection with
which he may use or permit his name to be used.

 

  7. No Mitigation.

Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise nor shall the
amount of any payment or benefit provided for in this Agreement be reduced as
the result of employment by another employer or self-employment, or offset
against any amount claimed to be owed by Executive to the Company or otherwise,
except that Executive shall waive, in a manner acceptable to the Company in its
reasonable judgment, all rights to receive any severance payments or benefits
that Executive is entitled to receive pursuant to any other Company severance
plan or program.

 

  8. Successor Agreement.

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company to, and such successor shall, assume expressly in
writing prior to the effective date of such succession and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no succession had taken place. Failure of the successor
to so assume as provided herein shall constitute a breach of this Agreement and
entitle Executive to the payments and benefits hereunder as if triggered by a
termination of Executive by the Company other than for Cause on the date of such
succession.

 

  9. Indemnity.

In any situation where under applicable law the Company has the power to
indemnify, advance expenses to and defend Executive in respect of any judgments,
fines, settlements, losses, costs or expenses (including attorneys fees) of any
nature related to or arising out of Executive’s activities as an agent,
employee, officer or director of the Company or any Affiliate or in any other
capacity on behalf of or at the request of the Company or any Affiliate, then
the

 

9



--------------------------------------------------------------------------------

Company or any Affiliate shall promptly on written request, fully indemnify
Executive, advance expenses (including attorney’s fees) to Executive and defend
Executive to the fullest extent permitted by applicable law, including but not
limited to making such findings and determinations and taking any and all such
actions as the Company or any Affiliate may, under applicable law, be permitted
to take so as to effectuate such indemnification, advancement or defense. Such
agreement by the Company shall not be deemed to impair any other obligation of
the Company respecting Executive’s indemnification or defense otherwise arising
out of this or any other agreement or promise of the Company under any statute.

 

  10. Notices.

All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as set forth below or to
such other address as either party shall have furnished to the other in writing
in accordance herewith. Notices and communications shall be effective when
actually received by the addressee.

If to the Company:

Three Radnor Corporate Center

Suite 300

100 Matsonford Road

Radnor, Pennsylvania 19087

If to Executive:

The address included in the Company’s records for purposes of delivering
Executive’s Form W-2s.

 

  11. Arbitration.

Any dispute about the validity, interpretation, effect or alleged violation of
this Agreement, other than with respect to Section 5 or 6 (an “arbitrable
dispute”), must be submitted to confidential arbitration in Philadelphia,
Pennsylvania. Arbitration shall take place before an experienced employment
arbitrator licensed to practice law in such state and selected in accordance
with the Model Employment Arbitration Procedures of the American Arbitration
Association. Arbitration shall be the exclusive remedy of any arbitrable
dispute. The Company shall bear all fees, costs and expenses of arbitration,
including its own, those of the arbitrator and those of Executive unless the
arbitrator provides otherwise with respect to the fees, costs and expenses of
Executive; in no event shall Executive be chargeable with the fees, costs and
expenses of the Company or the arbitrator. The Company shall advance to
Executive all expenses incurred by Executive in connection with an arbitrable
dispute and, if the arbitrator determines that Executive is the losing party in
such dispute, Executive shall reimburse such

 

10



--------------------------------------------------------------------------------

expenses to the Company unless the arbitrator provides otherwise. Should any
party to this Agreement pursue any arbitrable dispute by any method other than
arbitration, the other party shall be entitled to recover from the party
initiating the use of such method all damages, costs, expenses and attorneys’
fees incurred as a result of the use of such method. Notwithstanding anything
herein to the contrary, nothing in this Agreement shall purport to waive or in
any way limit the right of any party to seek to enforce any judgment or decision
on an arbitrable dispute in a court of competent jurisdiction. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts in Philadelphia, Pennsylvania, for the purposes of any proceeding arising
out of this Agreement.

 

  12. Governing Law.

This Agreement will be governed by and construed in accordance with the laws of
the Commonwealth of Virginia without regard to conflicts of law principles.

 

  13. Entire Agreement.

This Agreement is an integration of the parties’ agreement and no agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.

 

  14. Severability.

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

  15. Amendment and Waivers.

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is (a) agreed to in writing and signed by
Executive and the Company and (b) approved by the Chairperson of the Company’s
Compensation and Benefits Committee. No waiver by either party hereto at any
time of any breach by the other party hereto of, or of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
effective for all purposes as of the Effective Date.

 

PENN VIRGINIA CORPORATION By:  

/s/ Nancy M. Snyder

 

Name:

 

Nancy M. Snyder

 

Title:

  Senior Vice President and General Counsel

 

EXECUTIVE

/s/ A. James Dearlove

A. James Dearlove

JOINDER:

Penn Virginia Resource GP, LLC hereby agrees to comply with the provisions of
Section 4B hereof.

 

PENN VIRGINIA RESOURCE GP, LLC By:  

/s/ Keith D. Horton

 

Name:

 

Keith D. Horton

 

Title:

 

President and Chief Operating Officer

 

12